Citation Nr: 0532300	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-08 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.  

2.  Entitlement to a compensable initial rating for glomeruli 
nephritis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to June 
1978, and from February 1979 to February 1992.  Thereafter, 
the veteran had unverified service until November 2002 as a 
member of the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which awarded the 
veteran service connection, with a noncompensable initial 
rating, for glomeruli nephritis.  Service connection for an 
anxiety disorder was also denied by the RO within this rating 
decision.  The veteran initiated and subsequently perfected 
an appeal of these determinations.  In February 2004, he 
testified before a decision review officer at the RO.  

The veteran's appeal was originally presented to the Board in 
August 2004, at which time these issues were remanded for 
additional development.  They have now been returned to the 
Board.  The Board also notes that the veteran had previously 
perfected an appeal of the RO's October 2001 denial of 
service connection for patellofemoral syndrome of the right 
knee.  However, in an August 2005 rating decision, service 
connection was granted for this disability.  Because the 
veteran has been granted service connection for this 
disability, it is no longer on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issue of entitlement to service connection for an anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran's glomeruli nephritis results in slight and 
transient edema, and hypertension requiring continuous 
medication.  


CONCLUSION OF LAW

The criteria for the award of an initial 30 percent rating 
and no higher for the veteran's glomeruli nephritis are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.104, 4.115a, Diagnostic Codes 7101, 
7502 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via RO letters issued in April 2001 and 
September 2004; and the rating decisions, statement of the 
case (SOC), supplemental statements of the case (SSOCs), and 
the Board's August 2004 remand order issued since 2000 to the 
present.  In addition, these documents provided the veteran 
with specific information relevant to the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all private 
medical treatment records made known to VA have been 
obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  No additional responses or records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the San Juan VA medical center, where he has received 
treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claims or might be 
pertinent to the bases of the claims, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOCs and the SSOCs, VA satisfied the fourth element of 
the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, an April 2001 letter to the veteran 
provided VCAA notice to the veteran prior to the October 2001 
unfavorable AOJ decision that is the basis of this appeal. 
 
Thus, the Board finds no defect with respect to the timing of 
VCAA notice to the veteran.  The content of the notices 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is proper for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA) and 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

The veteran seeks a compensable initial rating for his 
glomeruli nephritis.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

The veteran's glomeruli nephritis is rated under Diagnostic 
Code 7502, for chronic nephritis, which indicates any 
resulting disability is to be rated under the criteria for 
renal dysfunction.  Renal dysfunction with albumin and casts 
with history of acute nephritis; or, hypertension non-
compensable under Diagnostic Code 7101 warrants a 
noncompensable evaluation.  Renal dysfunction with albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101 
warrants a 30 percent evaluation.  A 60 percent evaluation 
requires constant albuminuria with some edema; or definite 
decrease in kidney function; or hypertension at least 40 
percent disabling under Diagnostic Code 7101.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7502 (2005).  

Upon receipt of the veteran's September 2000 claim, he was 
afforded VA medical examination in June 2001.  The veteran 
reported no urinary hesitancy, dysuria, or diminished urinary 
flow.  He experienced nocturia 1-2 times per night.  Some 
intermittent dribbling was also noted.  No history of urinary 
tract infections, bladder stones, or renal colic was 
reported.  

A second VA genitourinary examination was afforded the 
veteran in August 2002.  The veteran reported significant 
proteinuria noted the past year while undergoing a pre-
operative work-up for orthopedic surgery.  No weight loss, 
anemia, or lethargy was reported.  His urinary frequency, 
hesitancy, and stream were all within normal limits.  No 
dysuria or incontinence were reported.  He denied the need 
for dialysis.  The veteran also denied impotence, bladder 
stones, or recurrent urinary tract infections.  On objective 
examination his blood pressure was 140/100.  No specific 
residuals of genitourinary disease were noted.  Minimal 
bilateral edema was present in the ankles.  A diagnosis of 
immunoglobulin A nephropathy was confirmed.  

The veteran again underwent VA genitourinary examination in 
March 2004.  He denied any lethargy, weakness, or anemia.  He 
reported nocturia approximately 2 times per night, with good 
urinary stream and bladder emptying.  He denied incontinence, 
recurrent urinary tract infection, need for dialysis, or 
recent hospitalization secondary to his glomeruli nephritis.  
However, he did report a history of hypertension.  On 
objective examination his blood pressure was 150/96.  The 
final impression was of chronic glomeruli nephritis, 
presently asymptomatic.  

The veteran most recently underwent VA medical examination in 
July 2005 for his glomeruli nephritis.  He was noted to have 
hypertension, requiring medication, which the examiner stated 
was likely secondary to his glomeruli nephritis.  On 
objective examination his blood pressure was 110/70, 110/78, 
and 126/78.  No other genitourinary symptoms were noted, and 
the veteran's renal function was characterized as within 
normal limits at present.  

After considering all evidence of record, the Board finds 
sufficient evidence to award a 30 percent initial rating for 
the veteran's glomeruli nephritis.  As noted above, a 30 
percent rating is warranted for nephritis resulting in 
hypertension to a compensable degree, or slight or transient 
edema.  The veteran's medical records reflect diagnoses of 
hypertension beginning in approximately 2001, and in July 
2005, a VA examiner determined this hypertension was likely 
the result of the veteran's glomeruli nephritis.  
Additionally, the examiner noted the veteran's hypertension 
required the continuous use of medication for blood pressure 
control.  The Board also noted that minimal bilateral edema 
of the ankles was observed on VA examination in August 2002, 
although subsequent VA examinations have been negative for 
such findings.  Nevertheless, after considering the veteran's 
hypertension, requiring continuous medication, and in light 
of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 30 percent 
initial rating is warranted for the veteran's glomeruli 
nephritis.  As this level of disability represents generally 
the veteran's level of impairment since the grant of service 
connection for glomeruli nephritis, a staged rating is not 
warranted in the present case.  See Fenderson, supra.  

However, an initial rating in excess of 30 percent for 
glomeruli nephritis is not warranted for any time period 
since the grant of service connection for this disability.  
Id.  Review of the evidence of record indicates none of the 
requirements for a 60 percent rating for glomeruli nephritis 
have been met.  The veteran has not demonstrated constant 
albuminuria with some edema; urine screens performed in April 
2002, August 2002, September 2002, and November 2002 were all 
negative for excessive urine protein levels, and no medical 
examiner has diagnosed constant albuminuria.  The veteran has 
also not demonstrated a definite decrease in kidney function; 
the veteran's VA medical examinations since 2000 all reflect 
essentially normal or asymptomatic renal function, with the 
except of the veteran's aforementioned residual hypertension.  
Finally, the veteran has not displayed hypertension at least 
40 percent disabling under Diagnostic Code 7101, which would 
require diastolic pressure predominantly of 120 or more.  The 
veteran's blood pressure readings of record are all less than 
120.  Overall, the preponderance of the evidence is against 
an initial disability rating in excess of 30 percent for the 
veteran's glomeruli nephritis for any time period since the 
grant of service connection for this disability.  Id.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's glomeruli nephritis has itself 
required no periods of hospitalization or emergency treatment 
since the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

Overall, the preponderance of the evidence supports an 
initial rating of 30 percent for glomeruli nephritis, and is 
against a rating in excess thereof.  As a preponderance of 
the evidence is against the award of an initial rating above 
30 percent, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial rating of 30 percent and no higher for the 
veteran's glomeruli nephritis is granted.  


REMAND

The veteran seeks service connection for a psychiatric 
disability, claimed as anxiety disorder.  When this issue was 
previously presented to the Board in August 2004, it was 
remanded for, among other things, verification of his 
military service after February 1992 in the U.S. Army 
Reserves.  In September 2004, the Appeals Management Center 
(AMC) sent letters to the U.S. Army Reserve Personnel Center, 
Department of the Army, and the Defense Finance and 
Accounting Service (DFAS), seeking verification of the 
veteran's service periods as a member of the Reserves.  The 
Personnel Center returned the AMC's letter that same month 
without any additional information.  In a June 2005 response, 
DFAS stated the veteran presently "is not in [the] 
Reserves."  While this statement was correct in that the 
veteran had retired from Reserve service in November 2002, it 
does not end VA's inquiry.  The dates, if any, of the 
veteran's active duty, active duty for training, and inactive 
duty training while a member of the military reserves have 
yet to be verified.  As verification of such service is 
relevant to his pending service connection claim for a 
psychiatric disability, this issue must be remanded for 
additional development by the RO.  

In reviewing the record, the Board notes the veteran served 
in the U.S. Army Reserves with the 369th Combat Support 
Hospital, which was attached to the 65th U.S. Army Regional 
Support Command.  To date, neither of these units have been 
contacted regarding the veteran's reserve service.  Such 
development needs to be accomplished prior to adjudication by 
the Board.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  This duty includes obtaining medical 
and other pertinent records identified by the veteran, 
especially those records under government control.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  

Therefore, in light of the above, this issue is REMANDED for 
the following additional development:  

1.  The RO should contact the 369th 
Combat Support Hospital (498 Belares St., 
San Juan, PR, 00920-4017) or, in the 
alternative, the 65th U.S. Army Regional 
Support Command, (Ft. Buchanan, PR, 
00934-7000), in order to verify the 
veteran's periods of service in the U.S. 
Army Reserve.  Each of the 
agencies/units/organizations contacted 
should be asked to confirm and provide 
the following information:

a. The veteran's period of active duty 
service. 

b. The veteran's period of inactive 
duty for training service, including 
the specific dates trained. 

c. The dates in which the veteran was 
paid for inactive duty for training 
service while in the U.S. Army 
Reserves.  Copies of the veteran's 
Leave and Earning Statements should be 
obtained and included in the claims 
folder for review. 

d. If the veteran performed inactive 
duty for training and did not receive 
compensation for that training, the 
organization should note that also.  If 
the veteran did not receive 
compensation for his training, but did 
perform said training, the dates of 
that training should be noted.

All records and other relevant 
information are to be made part of the 
claims folder.  If the records requested 
cannot be obtained, this fact should be 
noted in the claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO should inform 
the veteran that VA will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  

2.  Thereafter, the RO should again 
consider the veteran's service connection 
claim for an anxiety disorder in light of 
any additional evidence added to the 
record.  If the RO determines any 
additional development is required, such 
development should be accomplished prior 
to any decision by the RO.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


